DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 1 has two labels for each element since the reference characters are defined in the specification the same as the written labels. As such, the written labels for GEO, GTO, Final Orbit, Sun, and Earth should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 601 in Fig. 6; 701 in Fig. 7; 801 in Fig. 8; 901 in Fig. 9; 1001 in Fig. 10; 1102 in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1, 2, 3A, 4, 6, 7, 11, 12, and 13 are not black and white line drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The title is presently very verbose (188 words) and verbatim to claim 1. The Abstract also makes no mention of the method, which is also claimed and recited in the title. 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites tracking a spacecraft trajectory but the claimed invention is directed to a system and method of optimizing a spacecraft trajectory rather than tracking a satellite on a trajectory. 
The disclosure is objected to because of the following informalities:
Paragraph [0003], line 4 recites “Geostaionary” instead of “Geostationary.” 
Paragraph [00049], line 3 recites “sytem” instead of “system.” 
Paragraph [00046] recites that the satellite operation control system is “(not shown)” however, it appears as though this system is reference character 600 in Fig. 3B such that the paragraph must be corrected. 
Paragraph [00064] recites “control problem cab be solved” instead of “control problem can be solved” in line 4. 
Appropriate correction is required.
Claim Objections
Claims 1, 5, 6, and 10 objected to because of the following informalities:  
In line 6 of claim 1, an “and” is required after “program;” 
In line 1 of claim 6, the phrase “The mehod” should be replaced with “The method.” 
In line 1 of claims 5 and 10, the phrase “data include” should be replaced with “data includes.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 
Re: Claims 1-10. The claim(s) recite(s) a system having an interface receiving data from a network, a memory storing data, and a processor configured to perform a set of steps resulting in calculations of optimized trajectories and a method of performing a set of calculations for determining optimized trajectories. 
In the Supreme Court Decision in Alice Corporation Pty. Ltd. v CLS Bank International, et al. the court outlined several examples of abstract ideas including fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships. As per prong one of the revised step 2A of the eligibility analysis, the examiner understands the invention of claims to be directed toward the abstract ideas of: calculating optimal orbital trajectories. Calculating optimized trajectories falls under the grouping of abstract ideas such as mathematical concepts (e.g. formulas, equations, calculations) and mental processes (e.g. thinking that can be performed in the human mind or using pen and paper). As per prong two of step 2A and step 2B of the eligibility analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a memory to store… computer-executable programs including an optimal control program” in liens 4-6. In lines 7-10, a processor configured to “execut[e] the optimal control program using the GTO data and GEO data.” The “optimal control program” has not been defined so it is unclear how a two-dimensional averaged trajectory consisting of a predetermined revolutions by executing said code is provided. 
Claims 2-6 draw dependency from independent claim 1 and incorporate the limitations thereof. Each is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome the same.
Claims 3 and 8 recite that the parameter is a homotopy parameter alpha of a function represented by a formula. The parameter is recited to be changed from one to zero in independent claims 1 and 6, from which claims 3 and 8 draw dependency, respectively. Looking at the formula in both claims, the variable of “u(t)” is recited to be a control input. There is no recitation as to how this control input is calculated so as to be input into the formula. It is also unclear what effect defining the parameter as a homotopy parameter of said function has on the parameter as it is changed from one to zero. 
Claims 4 and 9 each recite “wherein the distance is measured in (a,ex,ey) coordinates.” First, it is unclear how “ex” and “ey” are defined as the disclosure only recites components of the eccentricity vector (ex, ey) but it is noted that “ex” and “ey” are not commensurate with “ex” and “ey.” Second, the variable “a” appears to only have been defined as the acceleration due to the ion thruster in paragraphs [00052]-[00054], so it is unclear how a coordinate system is based upon acceleration and the eccentricity vector, or if “a” is supposed to be the semi-major axis of each elliptical orbit or something else. Third, it is unclear if the reference characters are being positively recited since they are within parentheses and not defined in the claims prior to the parentheses, such that it appears as though the claim merely requires the distance to be measured in some three-dimensional coordinates, wherein the coordinates are not defined.
Claim 6 recites “the optimal control program” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the minimum energy 2D averaged trajectory” in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary process step connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: What is done with the data received via the network using the interface? What is the relationship with the network data and the data stored on the memory? How is the scheduled GTO and GEO data provided and stored on the memory? 
Claims 7-10 draw dependency from independent claim 6 and incorporate the limitations thereof. Each is rejected for at least the same rationale outlined above with respect to claim 6 for failure to overcome the same. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0187008 to Grover et al.
Re: Claims 1-5. Claim 1 recites “A system for optimizing a low-thrust trajectory of a spacecraft for orbital transfer, comprising: an interface to receive data via a network; a memory to store scheduled geostationary transfer orbit (GTO) data and scheduled geostationary Earth orbit (GEO) data and computer-executable programs including an optimal control program; and a processor, in connection with the memory, configured to: ….” As presently claimed, the italicized sections above appear to be intended usages of the bolded structures. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). As such, a generic system comprising a network interface, a memory, and a processor coupled to the memory would appear to read upon the claimed limitations. Grover et al. describe in paragraphs [0096]-[0099] a system for implementing orbit calculations comprising a processor, interconnected to one or more networks via suitable technology and protocols (i.e. interfaces), and memory for storing code and data.
Claims 2-5 recite additional limitations with respect to the control program and the network which do not appear to be positively claimed. As such, the prior art of Grover et al. appears to read upon the claimed limitations since it provides the necessary structures which are positively claimed and the limitations of the dependent claims are drawn to data and/or programs which are not positively recited. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Especially note US10532829 to Amalric which appears to teach the crux of the present invention and may become applicable to reject the claims once Applicant addresses the indefiniteness regarding the optimal control program and the 35 USC 101 issues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                            
/Richard R. Green/Primary Examiner, Art Unit 3647